Exhibit 10.3

 

SUPPLEMENTAL BONUS AGREEMENT

 

This SUPPLEMENTAL BONUS AGREEMENT (the “Agreement”) is entered into this 27th
day of October, 2010, by and between National Beef Packing Company, LLC (the
“Company”) and Terry L. Wilkerson (the “Executive”).

 

WHEREAS, the Company and Executive desire to retain the services of Executive
under the terms and conditions of this Agreement;

 

NOW THEREFORE, in consideration of the mutual undertakings hereinafter set
forth, and for other good and valuable consideration, which each party hereby
acknowledges, it is agreed as follows:

 

1.             Supplemental Bonus.  Company agrees to pay Executive a supplement
bonus payment of $500,000 (each a “Supplemental Bonus” and collectively the
“Aggregate Bonus Opportunity”) within 60 days following the end of fiscal years
2011, 2012, 2013, and 2014, if Executive remains continuously employed by the
Company through the last day of the applicable fiscal year with respect to which
the Supplemental Bonus relates.

 

2.             Acceleration of Payment.  Notwithstanding paragraph 1, or any
other provision in this Agreement to the contrary, if Executive’s employment
with the Company ends as a result of Executive’s death, disability, or
involuntary termination by the Company without cause as approved by the
Company’s Board of Managers, then any unpaid portion of the Aggregate Bonus
Opportunity amounts shall be paid in a single lump sum within 60 days following
Executive’s separation from service with the Company or within 10 days following
a change in control of the Company.

 

3.             Definitions

 

(a)           Cause.  For purposes of paragraph 2, an “involuntary termination
for cause” means Executive’s termination by the Company for any of the following
reasons, each as determined by the Company in good faith:  (i) actions by
Executive constituting dishonesty, fraud, embezzlement, criminal acts, or a
willful action that is a breach of any of Executive’s duties to the Company; or
(ii) material violation by Executive of any of the Company’s employment-related
policies, procedures, or practices.

 

(b)           Disability.  For purposes of paragraph 2, Executive’s employment
shall be terminated due to “disability” if:  (i) he is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or last for a
continuous period of not less than 12 months; or (ii) he is receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company by reason of
Executive’s medically determinable physical or mental impairment that can be
expected to result in death or last for a continuous period of not less than 12
months.

 

4.             Death Beneficiary.  Executive may designate a beneficiary to
receive payment of any benefit payable under this Agreement following
Executive’s death.  In the absence of a designated beneficiary or if no
beneficiary survives Executive, such benefit amounts shall be paid to
Executive’s estate.

 

5.             Not a Contract of Employment.  Notwithstanding anything in this
Agreement, Executive acknowledges and agrees that this Agreement does not
constitute a contract of employment and that,

 

--------------------------------------------------------------------------------


 

except to the extent otherwise expressly provided in a separate written contract
of employment between the Company and Executive, Executive at all times remains
an at-will Executive of the Company subject to the Company’s employment and
personnel policies and practices.

 

6.             Choice of Law or Jurisdiction.  This Agreement shall be construed
and governed by the laws of the State of Missouri, without reference to its
choice of law principles.  For purposes of determining any controversy arising
under this Agreement, each of the parties hereby consents to the exclusive
jurisdiction, personal and otherwise, of the federal and state courts of the
State of Missouri, and hereby waives any objections of any nature to venue in
such courts.

 

7.             Entire Agreement.  The parties hereto agree that this Agreement
may not be modified, altered, or changed except by a written agreement signed by
the parties hereto.  The parties acknowledge that this constitutes the entire
agreement between them superseding all prior written and oral agreements with
respect to a Supplemental Bonus, and that there are no other understandings or
agreements, written or oral, among them on the subject of a Supplemental Bonus. 
If any provision of this Agreement is held to be invalid, the remaining
provisions shall remain in full force and effect.

 

8.             Taxes.  All payments under this Agreement shall be subject to
applicable federal, state and local tax withholding.  It is the intent of the
parties that this Agreement shall be interpreted and administered in a manner so
that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder.  Neither the Company nor its directors, officers, executives or
advisers shall be held liable for any taxes, interest, penalties or other
monetary amounts owed by Executive as a result of the application of
Section 409A of the Code.  Notwithstanding anything in this Agreement to the
contrary, all payments and benefits under this Agreement that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code and
that would otherwise be payable or distributable hereunder by reason of
Executive’s termination of employment, will not be payable or distributable to
Executive unless the circumstances giving rise to such termination of employment
meet any description or definition of “separation from service” in Section 409A
of the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition).  If this provision
prevents the payment or distribution of any amount or benefit, such payment or
distribution shall be made on the date, if any, on which an event occurs that
constitutes a Section 409A-compliant “separation from service.”

 

9.             Miscellaneous.  Executive cannot assign any right or obligation
under this Agreement without the prior written consent of the Company. 
Paragraph headings in this Agreement are included for convenience of reference
only and shall not constitute a part of this Agreement for any purpose.  This
Agreement may be signed in multiple counterparts that, together, shall
constitute a single agreement.

 

IN WITNESS WHEREOF, this Agreement is entered into as of the date and year first
written above.

 

 

NATIONAL BEEF PACKAGING COMPANY, LLC

 

 

 

By:

/s/Timothy M. Klein

 

Title: President and Chief Executive Officer

 

 

 

EXECUTIVE:

 

 

 

/s/ Terry L. Wilkerson

 

2

--------------------------------------------------------------------------------